Title: 3d.
From: Adams, John Quincy
To: 


       Visited the Consul in the morning, and spent an hour with him. At about noon I left Boston, and went before dinner as far as Milton. When I got there, I found Mrs. Warren had just left it with her son Charles for Boston where he is now gone to embark; the vessel is to sail on monday or Tuesday. I dined with the genl., and his three remaining sons, James, Harry, and George. The genl. bought this seat at Milton about 4 years ago; it formerly belonged to Governor Hutchinson, and is a very beautiful situation. Yet the genl. talks of selling it again, and going back to live on his farm at Plimouth: At about 4 o’clock I set out again, for Braintree; stopp’d at My uncle Adams’s and drank tea; and got to Mr. Cranch’s, at about 7 o’clock.
      